November 18, 2016
more time to decide whether to order a transcript and that differences between discipline

and reinstatement proceedings justify a difference in the deadline to order a transcripts.

       We have considered the Board's petition, the proposed amendments, and the written

comments. The concerns Cooperstein identifies with respect to the deadline for ordering

a transcript were fully considered by the court.        The Board's objective in proposing

amendments to Rule 18 was to obtain consistency with the current procedures for discipline

proceedings, which we conclude is important both for clarity and to assist attorneys who

practice in this area. We also believe that there are other ways to ensure that attorneys are

fully aware of the deadline for ordering a transcript in reinstatement proceedings.

       Based on all of the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that the petition to amend the Rules on Lawyers

Professional Responsibility be, and the same is, granted. The Rules are amended as shown

in the attachment   to    this order. The Rules as amended are prescribed and promulgated to

be effective as of January l, 2017, and shall apply to all proceedings pending on, or filed

on or after, that date.

       Dated: November 18, 2016                     BY THE COURT



                                                    Lorie S. Gildea
                                                    Chief Justice




                                                2
           Amendments to the Rules on Lawyers Professional Responsibility

[Note: In the following amendments, deletions are indicated by a line drawn through the
words, and additions are indicated by a line drawn under the words.]


Rule 18.        Reinstatement

                                                 ***
         (c)      Recommendation. The Panel may conduct a hearing and shall make its findings
of fact, conclusions, and rccommendation!i. The recommendation shall be served upon the
petitioner and filed with this Court. Unless the petitioner or Director, within ten days of the date
of service, orders a transcript and so notifies this Court, the findings of fact and conclusions shall
be conclusive. If either the petitioner or the Director so orders a transcript then none of the
findings of fact or conclusions shall be conclusive, and either party may challenge any findings of
fact or conclusions. A partv ordering a transcript shall, within ten days of the date the transcript
is ordered, file with the clerk of the appellate com1s a certificate as to transcript signed by the court
reporter. The certificate shall contain the date on which the transcript was ordered, the estimated
completion date (which shall not exceed 30 days from the date the transcript was ordered), and a
statement that satisfactory financial arrangements have been made for the transcription. A party
ordering a transcript shall order and pay for an original transcript for the Court plus two copies,
one for the petitioner and one for the Director. A party ordering a transcript shall specify in the
initial brief to the Court the Panel's findings of fact, conclusions, and recommendations that are
disputed.

        (d)     Hearing Before Court. There shall be a hearing before this Court on the petition
unless otherwise ordered by this Court. Should this Court determine further consideration on the
petition is necessary, '.F!his Court may appoint a referee. If a referee is appointed, and the same
procedure shall be followed as under Rule 14, except subdivision (t) will not apply.




                                                   1